Citation Nr: 1037013	
Decision Date: 09/29/10    Archive Date: 10/05/10

DOCKET NO.  05-02 207	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an increased rating for shell fragment wound 
residuals of left scapular area and lower anterior neck with 
involvement of Muscle Groups I and IV, currently evaluated as 20 
percent disabling.

2.  Entitlement to an increased rating for shell fragment wound 
residuals of the left hand with retained foreign bodies, 
currently evaluated as 10 percent disabling.

3.  Entitlement to an increased rating for shell fragment wound 
scar of fronto-parietal area with headaches, currently evaluated 
as 10 percent disabling.

4.  Entitlement to an increased rating for conversion hysteria 
with somatization and anxiety, currently evaluated as 10 percent 
disabling.

5.  Entitlement to a total rating based on individual 
unemployability due to service-connected disability (TDIU 
rating).




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 


INTRODUCTION

The Veteran had active service from February 1969 to July 1970 in 
the U.S. Marine Corps.

This matter comes before the Board of Veterans' Appeals (Board) 
from a February 2004 rating decision of the above Regional Office 
(RO) of the Department of Veterans Affairs (VA) which denied 
increased ratings for the service-connected shell fragment wound 
residuals of left scapular area and lower anterior neck with 
involvement of Muscle Groups I and IV; shell fragment wound 
residuals of the left hand with retained foreign bodies; shell 
fragment wound scar of fronto-parietal area with headaches; and 
conversion hysteria with somatization and anxiety.  In June 2007, 
the Board remanded this matter for further evidentiary 
development.  The Board is satisfied that there has been 
substantial compliance with the remand directives set out in June 
2007 as pertains to the four issues on appeal.  Stegall v. West, 
11 Vet. App. 268 (1998).  

The Board notes that by January 1971 rating decision, the RO 
granted service connection for conversion hysteria manifested by 
vague somatic complaints, and assigned a 10 percent disability 
rating, effective from July 25, 1970.  More recent treatment 
records show that medical professionals have found the diagnosis 
of conversion hysteria to be obsolete, and have diagnosed PTSD 
and major depression.  This matter is brought to the attention of 
the RO for any action deemed warranted.

In Rice v. Shinseki, the United States Court of Appeals for 
Veterans Claims (Court) held that a TDIU rating claim is part of 
an increased rating claim when such claim is raised by the 
record.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  In 
this case, the record raises assertions that the Veteran is no 
longer able to work due to his service-connected disabilities.  
Therefore, the issue of TDIU is raised by the record and it is 
properly before the Board.  While the Board has jurisdiction over 
this matter, the claim for TDIU is remanded to the RO for further 
development, as discussed more fully below.  

The issue of entitlement to a TDIU rating is addressed in the 
REMAND portion of the decision below and is REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.  VA 
will notify the appellant if additional action is required on his 
part.



FINDINGS OF FACT

1.  The Veteran's shell fragment wound residuals of left scapular 
area and lower anterior neck, with involvement of Muscle Groups I 
and IV, has been manifested by complaints of chronic pain, 
soreness, and tenderness, and limitation of activities of daily 
living, and objective findings of some limitation of motion of 
the shoulder, full muscle strength, and a scar that is 
nonadherent, well-healed, and nontender to palpation.  This 
disability involved a penetrating SFW involving Muscle Groups I 
and IV, requiring debridement, but there was no explosive effect, 
fascial defect, loss of muscle tissue, bony, neurological or 
vascular involvement, or retained metallic foreign bodies; thus, 
the injury was manifested by no more than moderately severe 
disability of Muscle Groups I and IV.

2.  The Veteran's shell fragment wound residuals of the left 
hand, with retained foreign bodies, involved Muscle Group IX and 
is manifested by complaints of pain and tenderness, with findings 
of hypersensitivity, diminished grip, grasp and dexterity due to 
pain, inability to get his thumb to the tip of his fingers by a 
half inch, retained foreign bodies shown on x-ray, and multiple 
punctate scars over the left hand that are superficial, well-
healed, with no underlying tissue loss.  

3.  The Veteran's shell fragment wound residuals of the fronto-
parietal area, are manifested by two scalp scars that are 
superficial, well-healed, 2.5 cm and 1.5 cm in length, and with 
no underlying tissue loss, and ongoing complaints of daily 
headaches; however the competent evidence of record does not show 
that his headaches result in prostrating attacks averaging one in 
two months over the last several months.  

4.  The Veteran's conversion hysteria with somatization and 
anxiety is manifested by various symptoms including anxiety, 
depression, nightmares, intrusive thoughts, panic attacks, and 
irritability, as well as other symptoms not listed in the 
applicable rating diagnostic code; however, the competent 
evidence of record does not show occupational and social 
impairment with reduced reliability and productivity due to such 
symptoms as: flattened affect, circumstantial, circumlocutory, or 
stereotyped speech, difficulty in understanding complex commands, 
impairment of memory, impaired judgment, impaired abstract 
thinking, creating a reasonable doubt as to whether a higher 
disability rating is warranted under the Rating Schedule.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent for 
shell fragment wound residuals of left scapular area and lower 
anterior neck, including two scars, and with involvement of 
Muscle Groups I and IV, have not been met.  38 U.S.C.A. §§ 1155 
(West 2002); 38 C.F.R. § 4.73, Diagnostic Codes (DCs) 5301, 5304, 
4.118, Diagnostic Code (DC) 7804 (2009).

2.  The criteria for a rating in excess of 10 percent for shell 
fragment wound residuals of the left hand, with multiple scars, 
retained foreign bodies, and involvement of Muscle Group IX, have 
not been met.  38 U.S.C.A. §§ 1155 (West 2002); 38 C.F.R. § 4.73, 
DCs 5309, 5216-5224, 5228, 4.188, DC 7804 (2009).

3.  The criteria for a rating in excess of 10 percent for a shell 
fragment wound scar of fronto-parietal area, with headaches, have 
not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.118, 
DC 7804, 4.124a, DC 8100 (2009).

4.  Giving the benefit of the doubt to the Veteran, the criteria 
for a 30 percent rating for conversion hysteria with somatization 
and anxiety have been met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § 4.130, DC 9411 (2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is no 
need to discuss, in detail, the evidence submitted by the Veteran 
or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000) (the Board must review the entire record, but 
does not have to discuss each piece of evidence).  The analysis 
below focuses on the most salient and relevant evidence and on 
what this evidence shows, or fails to show, on the claims.  The 
Veteran must not assume that the Board has overlooked pieces of 
evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000).

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 
5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.159, 3.326(a).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
representative of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper notice from VA must inform the 
claimant of any information and evidence not of record (1) that 
is necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  38 
C.F.R. § 3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 
2008).  This notice must be provided prior to an initial decision 
on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence of 
disability; (3) connection between service and the disability; 
(4) degree of disability; and (5) effective date of benefits 
where a claim is granted.  Dingess v. Nicholson, 19 Vet. App. 
473, 484 (2006).

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of the 
claim, as in a Statement of the Case (SOC) or Supplemental SOC 
(SSOC).  Moreover, where there is an uncured timing defect in the 
notice, subsequent action by the RO which provides the claimant a 
meaningful opportunity to participate in the processing of the 
claim can prevent any such defect from being prejudicial.  
Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) previously held that any error in VCAA notice 
should be presumed prejudicial, and that VA must bear the burden 
of proving that such an error did not cause harm.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  However, the United 
States Supreme Court (Supreme Court) has recently reversed that 
decision, finding it unlawful in light of 38 U.S.C.A. § 
7261(b)(2), which provides that, in conducting review of a 
decision of the Board, a court shall take due account of the rule 
of prejudicial error.  The Supreme Court in essence held that - 
except for cases in which VA has failed to meet the first 
requirement of 38 C.F.R. § 3.159(b) by not informing the claimant 
of the information and evidence necessary to substantiate the 
claim - the burden of proving harmful error must rest with the 
party raising the issue, the Federal Circuit's presumption of 
prejudicial error imposed an unreasonable evidentiary burden upon 
VA and encouraged abuse of the judicial process, and 
determinations on the issue of harmless error should be made on a 
case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009). 

In a claim for increase, the VCAA requirement is for generic 
notice, that is, the type of evidence needed to substantiate the 
claim, namely, evidence demonstrating a worsening or increase in 
severity of the disability and the effect that worsening has        
on employment, as well as general notice regarding how disability 
ratings and effective dates are assigned.   Vazquez-Flores v. 
Shinseki, No. 08-7150, 2009 WL 2835434 (Fed. Cir. Sept. 4, 2009).

In this case, the VCAA duty to notify was satisfied by way of 
letters sent to the Veteran in September 2003 and June 2007 that 
fully addressed the notice elements.  These letters informed the 
Veteran of what evidence was required to substantiate the claims 
and of his and VA's respective duties for obtaining evidence.  
The Board also notes that in the June 2007 letter, the Veteran 
was advised of how disability ratings and effective dates are 
assigned.  See Dingess v. Nicholson, supra.  Moreover, he has not 
demonstrated any error in VCAA notice, and therefore the 
presumption of prejudicial error as to such notice does not arise 
in this case.  See Sanders v. Nicholson, supra.  Thus, the Board 
concludes that all required notice has been given to the Veteran.

The Board also finds VA has satisfied its duty to assist the 
Veteran in the development of the claims.  The RO has obtained 
the Veteran's VA and private treatment records, and the Veteran 
underwent several VA examinations to assess the current severity 
of his service-connected disabilities.  In that regard, the Board 
finds that the VA examinations in 2003, 2005, and 2009 are 
adequate.  While the VA examinations in 2009 did not include a 
review of the claims folder, the Board notes that the VA 
examiners were aware of the pertinent history in this matter, and 
included a history obtained from the Veteran.  Additionally, in 
all of the VA examinations, including in 2003, 2005, and 2009, 
findings were reported, along with diagnoses/opinions, which were 
supported in the record.  These examination reports are therefore 
found to be adequate for rating purposes.  See Barr v. Nicholson, 
21 Vet. App. 303, 310-11 (2007).  It appears that all obtainable 
evidence identified by the Veteran relative to his claims has 
been obtained and associated with the claims file, and that 
neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need to be 
obtained for a fair disposition of this appeal.  It is therefore 
the Board's conclusion that no further notice or assistance to 
the Veteran is required to fulfill VA's duty to assist him in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, supra.

Accordingly, the Board finds that VA has satisfied its duty to 
assist the Veteran in apprising him as to the evidence needed, 
and in obtaining evidence pertinent to his claims under the VCAA.  
Therefore, no useful purpose would be served in remanding this 
matter for yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the Veteran.  The United States 
Court of Appeals for Veterans Claims (Court) has held that such 
remands are to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994).  

II. Factual Background

Service treatment records (STRs) show that in August 1969 the 
Veteran sustained multiple shrapnel wounds when struck by 
fragments from a hostile/exploding mortar round.  He was found to 
have multiple shrapnel wounds of the scalp, left occipital area, 
right wrist, and left shoulder.  The wounds were debrided under 
local anesthesia, the scalp was closed, and there was no fracture 
or neurovascular damage.  His separation examination in June 1970 
showed he had superficial fragments remaining in his scalp, which 
was the cause of his headaches.  

On VA examination in October 1970, physical examination showed 
fragment wound scars of the back and left arm, non-adherent, and 
with Group VI muscles involved; and a fragment wound scar of the 
left hand, with Group IX muscles involved.  He also had retained 
foreign bodies in the left hand.  

By January 1971 rating decision, the RO granted service 
connection for scar, residuals, SFW, occipital area with 
headaches; for scar residuals SFW, left hand with RFB; and for 
conversion hysteria manifested by vague somatic complaints; and 
assigned 10 percent disability ratings, effective from July 25, 
1970.  

On a VA examination in June 1972, physical examination revealed 
two fragment wound scars of the left scapular area (shoulder) 
which were flat, non-adherent, and tender to palpation, with 
Group I muscles involved.

By September 1972 rating decision, the RO granted service 
connection for residuals of SFW of the left scapular area and 
lower anterior neck with involvement of MGs I and IV, and 
assigned a 10 percent rating, effective from July 25, 1970.

VA treatment records show that in February 2003, he reported 
long-standing headaches.  The assessment was that the headaches 
were likely multifactorial, post-traumatic, tension, possibly 
vascular, or somatization.  In July 2003 he complained of 
headaches everyday that never fully went away.  He reported 
problems with diplopia, vertigo, changes in smell, taste, and 
gait, photopia, nausea, and joint pain.  The VA physician opined 
that attempts to treat the Veteran's pain were likely to be 
unsuccessful given his somatic tendencies.  The physician 
nonetheless increased the dosage of the medication (Elavil) that 
the Veteran took for his headaches.  In July 2003 he was also 
seen for continued left hand pain, and he reported having 
increasing pain and slight swelling.  He denied inability to move 
the joints of his hands.  Physical examination showed the left 
hand intrinsic muscles were intact with 5/5 strength.  He had 
full range of motion of the finger joints, and slight erythema 
overlying the skin.  Later in July 2003, he reported his wrist 
splint improved his left hand pain significantly, but he found he 
had a lot of pain and swelling with activities of daily living.  
Examination of the left hand showed swelling, tenderness, and 
pain to palpation, and that he was sensate to light touch.  He 
was hypersensitive distally on his palm, and the entire area of 
the scapula was hypersensitive to light palpation  and tender.  
He seemed to demonstrate normal motion with removal of his t-
shirt, but resisted normal full range of motion on examination.  
With directed testing he only got to about 80 degrees of 
abduction and 90 degrees of flexion.  The impression was pain 
syndrome secondary to shrapnel wounds in his left shoulder and 
left hand.  The assessment was probable cellulitis.  In August 
2003, he reported he was recently diagnosed with PTSD by his 
outside psychiatrist.

Private treatment records from 2002 through 2003, reflect that 
the Veteran was seen for pain in the hands; the diagnosis was 
osteoarthritis, both hands; and he was treated with steroid 
injections.  In September 2002, it was noted that he was a postal 
worker on partial disability with pain in both hands.  Also, in 
October 2002, he complained of left upper back pain since 1997, 
and he was to be started on a physical therapy program.  He had 
cysts removed from the left shoulder, and also had some 
impingement-type symptoms.  In July 2003, he started to have 
trouble with range of left shoulder motion, and he could forward 
flex to 160 degrees, abduct to 90 degrees, and externally rotate 
to 20 degrees.  

On a VA examination of the hand, thumb, and fingers, in September 
2003, the Veteran reported having a shell fragment wound in 1969 
to his left hand, with multiple punctuate wounds across the hand, 
but no major open wounds.  Since that time he reported chronic 
aching pain, soreness, tenderness, sensitivity, and aching in the 
left hand.  He worked four hours a day at the post office, and 
could do normal daily activities.  He wore a glove and brace on 
the left wrist.  He claimed that weather changes and heavy and 
repetitive use bothered his left hand.  Physical examination 
showed multiple punctuate wounds over the thumb and volar aspect 
of some of the fingers.  There was tenderness and soreness, 
especially over the basal thumb area, but no swelling or 
deformity of the hand or wrist.  He had excellent grip and grasp 
and full range of motion of all the small joints and fingers of 
the left hand.  He had normal dexterity and function of the 
flexor and extensor tendons to the left hand.  There was no 
evidence of redness, edema, swelling, or drainage.  

On a VA orthopedic examination in September 2003, the Veteran 
reported having a shrapnel fragment wound in the posterior aspect 
of his left shoulder in Vietnam in 1969.  He was not aware of 
anything being broken or fractured, and the wounds were debrided 
and cleaned up.  He reported that over the years he had recurrent 
cystic development over the posterior shoulder, and had multiple 
surgeries, with the last in January for sebaceous cyst excision.  
The muscle groups involved were I and IV.  He reported soreness, 
pain, and tenderness in the shoulder, and that repetitive use 
irritated his shoulder.  He could do normal daily activities, but 
his work was limited to four hours a day due to impingement 
syndrome, which he indicated was a work-related injury and not 
service connected.  Objective examination of the left shoulder 
showed tenderness, soreness, and pain to palpation involving 
Muscle Groups I and IV.  He had excellent strength and limited 
motion in the shoulder, related to impingement syndrome.  He 
could abduct and flex to 90 degrees, and internally and 
externally rotate to 75 degrees.  The examiner indicated that 
this loss of motion was similar to the right shoulder, and was 
not related to his shrapnel fragment wounds.  The examiner noted 
no evidence of muscle hernia or weakness in the area of the 
wound.  There was no redness, heat, or abnormal movement, but he 
did have guarding related to a separate shoulder problem.  

On a VA psychological examination in September 2003, the examiner 
indicated that due to the inconsistency in diagnosis, claims, and 
history, a comprehensive evaluation was completed.  For personal 
history, the Veteran reported that after service he went to work 
at the post office and continued to work there.  He had 30 years 
tenure, and had quite a few physical problems that had led to him 
working 20 hours a week since 2000.  He reported several problems 
with his back and shoulders that he said were related to work.  
He had been married several times, but none of his marriages 
lasted more than four years.  He owned his home, and his sister 
lived upstairs.  He was vague in describing his relationship with 
his sisters, reporting he was close to his sister who lived in 
his house and she helped him with cooking, cleaning, laundry, and 
paying bills.  He had another sister who had children.  He first 
reported he had friends, and then corrected to say he did not.  
He reported he was able to say hello to people at work and had 
not had any problems getting along with people at work.  He had 
no hobbies, but watched television and read for entertainment.  
He experienced daily intrusive recollections of Vietnam.  He had 
nightmares 6 to 7 times a week, and became nervous when 
confronted with situations that remind him of Vietnam.  He 
avoided locations and events that reminded him of Vietnam.  He 
maintained an interest in recreational and entertainment 
activities, but had lost interest in some leisure activities.  He 
avoided people because he had difficulty managing his irritation, 
but reported he got along fine with people at work.  He reported 
having two restaurants where he could chat with people and also 
visited with family he has in the area.  He slept a lot, and woke 
frequently from nightmares, but got eight hours of sleep at 
night.  He was constantly on guard, and hyper-reactive to abrupt, 
loud noises.  He was frequently irritable and depressed, but 
thought his daytime energy was fairly good.  He felt good about 
himself and had a reasonably positive outlook for his future.  He 
had suicidal ideation in the past.  

Further on the VA mental status examination in February 2003, the 
Veteran was cleanly and neatly dressed, and was alert, 
cooperative, and showed good eye contact.  He was oriented, his 
psychomotor activity was normal, and his speech was clear with 
normal rate, amount, rhythm, volume, and articulation.  He became 
irritated when asked to clarify his answers.  He hesitated 
frequently and gave vague answers, and at times contradicted 
himself and corrected with more information.  There were no signs 
of delusions, hallucinations, depressive cognitions, obsessions, 
or phobias.  His thought process was goal-oriented with no loose 
associations, and no clanging, blocking, or neologisms.  The 
diagnoses included pain disorder with a medical condition and 
psychological factors, and depressive disorder.  A Global 
Assessment of Functioning (GAF) score of 55 was assigned.  

Moreover, in the February 2003 VA psychological examination, the 
examiner indicated that due to the inconsistent representation of 
both the Veteran's history and symptoms, it was not possible to 
reach a completely accurate diagnosis for him.  The examiner 
indicated that the records and his presentation were consistent 
with the previously diagnosed pain disorder that was likely a 
continuation of what was called a conversion disorder during 
service.  The examiner opined that his pain disorder likely 
caused minor discomfort interacting with other people, mildly 
reduced communication effectiveness, moderately reduced 
reliability, and moderately reduced efficiency.  He described the 
Veteran's work problems as being related to reduced physical 
capacity.  Regarding a possible diagnosis of PTSD, the examiner 
noted the problem of the Veteran not describing a stressor, and 
that while he currently complained of nightmares and 
irritability, he did not have enough other symptoms to meet the 
diagnosis.  While the Veteran complained of numerous symptoms of 
PTSD, the examiner noted that his presentation appeared 
exaggerative and psychological testing was distorted.  The 
examiner opined that the Veteran's depressive symptoms were 
related to service, and that the poorly defined portion of his 
symptoms appeared to have a mild impact on his work reliability, 
social effectiveness, and reduced efficiency.  

On a VA neurological examination in September 2003, the Veteran 
complained of headaches since August 1969, when he received 
shrapnel wounds, from an exploding RPG round, to the left scalp, 
left hand, and left scapula.  He reported the headaches were 
aching, and started at the left temple and radiated to the vertex 
and the neck.  The only aura was a brief throbbing in the left 
temple that was relived by pressure.  During headaches he felt 
unsteady, had difficulty concentrating, and had a reduction of 
acuity in all senses.  His headaches reportedly occurred on a 
daily basis and lasted six hours.  On objective examination, he 
moved on and off the examining table without difficulty.  He had 
negative neck compression tenderness, and tenderness in the left 
temple and left hand, but no residual wound or inflammation.  
Range of motion was intact in the upper extremities.  He had 5/5 
motor strength in the upper and lower extremities, but this gave 
way with left hand and left foot testing because of pain and 
tenderness.  Sensation was intact to vibration and position 
sense, but his two-point discrimination was decreased throughout 
the fingers of both hands and the left foot.  The diagnoses 
included status post left head shrapnel wound with persistent 
headaches; status post left shoulder shrapnel wound with 
persistent pain; status post left hand shrapnel wound with 
persistent pain and tenderness; and arthritis of the left hand.  
The examiner concluded that the Veteran continued to have pain 
and tenderness in the areas of wounding.  Examination showed mild 
sensory deficits of the hands and left foot, in a stocking/glove 
pattern that followed no nerve or nerve root distribution.  The 
examiner opined that he was disabled to some extent because of 
daily headaches, even though these had never been prostrating and 
he was able to continue working during a headache.

On a VA outpatient psychiatry note in October 2003, the Veteran 
reported having nightmares related to the Vietnam war, waking up 
6 to 7 times a night, avoiding public places, not wanting to go 
out, being hypervigilant and startling very easy; hearing voices 
of people and dogs, and having decreased appetite, low energy, 
lack of interest, self isolation, poor concentration, and weight 
loss.  He had decreased his working hours to four hours a day 
because of pain in his hand, headaches, and status post shrapnel 
injuries to the shoulder.  On mental status examination he was 
alert and cooperative, his speech was normal, his mood was okay, 
and his affect was anxious.  His thought form was organized and 
goal-directed, he denied suicidal and homicidal ideation, and he 
had no delusions or paranoia.  The diagnoses included depression 
disorder and rule out PTSD.  A GAF score of 50 was assigned.

On a VA scars examination in October 2003, the Veteran reported 
that while in Vietnam his outfit was overrun, and he sustained 
multiple shrapnel wounds of his left shoulder, left forearm, left 
hand, and top of his head.  He was right hand dominant.  He 
worked four hours a day at the post office.  He had two scalp 
wounds that were 2-1/2 cm  and 1-1/2 cm in length, which were 
superficial and well-healed, with no underlying tissue loss.  On 
his forearm he had a speckling of multiple shrapnel wounds that 
were well-healed, and the examiner indicated it was hard to 
detect scarring of the forearm.  There was scarring of the left 
hand, 1 cm in length, which was well-healed and did not appear to 
have underlying tissue loss or any sign of infection.  The total 
involvement of scars was about 1-1/2 percent of body mass.   

Private treatment records from Dr. Shamir showed that in July 
2004 the Veteran was seen for his service-connected injuries, 
including left-sided neck pain and left-sided scapular pain.  
With stretching of the muscles in the scapular region, he had 
more symptomatology; had occasional swelling in the left hand, 
and wore a left hand wrist brace and glove.  He had left scapular 
pain that was occasionally sharp, and tenderness to palpation.  
It was noted that he was working with his restrictions.  Manual 
muscle strength testing showed 5/5 strength in the hand 
intrinsics and shoulder forward flexion.  Sensation was 
diminished, but palpable to light touch in the left hand.  
Bilateral shoulder range of motion revealed forward flexion to 
110 degrees, abduction to 90 degrees, external and internal 
rotation to 90 degrees, extension to 30 degrees, and adduction to 
10 degrees.  He was tender to palpation over the anterior left 
shoulder, and in the interscapular region and medial margin of 
the left scapula.  He had a well-healed, but tender, incision in 
the left supraspinatus area.  

On VA psychiatric examination in February 2005, the Veteran 
reported he worked four hours a day at the post office, and that 
things were "not good".  He reported having to leave work 
sometimes due to headaches, pain, and the injuries he sustained 
in Vietnam.  He initially did not offer any PTSD symptoms as 
impacting his work, but after two additional questions he 
indicated his PTSD symptoms were involved.  He complained of 
nightmares and panic attacks.  He claimed his nightmares set off 
his headaches, and that he had panic attacks wherever he was.  He 
did not socialize because of his irritability, and had no 
interest in things anymore.  His sister, who lived upstairs from 
him, helped out.  He claimed he slept all the time, and that the 
medications helped him sleep.  Over the past 12 months, the 
extent of his social and work impairment was marked.  On 
examination he had poor eye contact, poor posture, and his 
grooming/hygiene was fair.  His facial expressions were 
restricted, with little range.  On examination he was easily 
annoyed, irritable, defensive, and guarded.  His speech was of 
normal rate and rhythm, and sometimes mumbling.  He reported his 
mood as terrible with bringing up these memories.  The overall 
affect was restricted, including being depressed, anxious, 
irritated, and easily set off by anger.  His thought process was 
focused and oriented, and he had goal-directed answers to 
questions.  He had intrusive memories.  He denied delusions.  
With regard to hallucinations, he reported he saw and heard 
things pertaining to Vietnam.   He reported suicidal ideation at 
times, and that he had homicidal ideation every day and with 
anybody he met.  

Further, on the objective examination in February 2005, the 
Veteran's judgment was generally fair and his insight was poor.  
The examiner concluded that he met the DSM-IV criteria for PTSD, 
which was different from the prior VA examination in 2003.  The 
Veteran was now able to describe in detail two traumatic 
experiences to an acceptable and credible degree, and during the 
examination he articulated symptoms in all three clusters, 
including reexperiencing, avoidance, and hyperarousal.  The 
examiner indicated that during that day's interview, the Veteran 
exhibited signs of extremely rigid behavior mixed in with genuine 
distress over traumatic experiences and his reports of suffering 
from depressive and PTSD symptoms.  The examiner indicated that 
the suggestions of malingering from the testing must take a 
secondary position to the interview data, due to the 
interviewer's clinical judgment of the credibility of the overall 
presentation of the Veteran.  The examiner noted a definite 
intermingling of his chronic pain symptoms and PTSD symptoms.  
The examiner opined that it was at least as likely as not that 
the Veteran suffered from PTSD caused by his combat experiences 
in service.  The examiner opined it was possible that the 
Veteran's histrionic and somaticizing style resulted in the 
conversion disorder diagnosis from the military, and that this 
stuck with him.  The examiner indicated that the Veteran's 
surliness certainly had not served him in helping to overcome his 
reputation, and that it was certainly possible a PTSD condition 
in service was simply not reported or overlooked since the 
diagnosis was not in existence at the time.  The examiner opined 
that he had vocational, family, and environmental issues that had 
increased his PTSD symptoms, and that his personality style had 
likely interacted with his PTSD to both increase the distress as 
well as impair his interpersonal and work behaviors, which 
created a more alienating interpersonal environment for him.  The 
diagnoses included PTSD and major depression, and a GAF score of 
44 was assigned.  

On a VA neurological examination in February 2005, the Veteran 
reported that his headaches were accompanied with dizziness, 
weakness, and faintness, and started in the neck and radiated up 
to the temple.  He had occasional nausea and vomiting.  He 
reported that approximately four times a month he had to leave 
work when the headaches were severe.  He worked five days a week, 
for four hours each day.  He claimed the frequency of headaches 
was improving, from daily to only three times a week.  He 
indicated that when he had nightmares, headaches came on, and 
that the severity was on average 8 out of 10.  He reported that 
moving his neck or combing his hair could trigger a headache, and 
claimed that the start of his headaches coincided with his head 
injury and had continued since then.  He claimed that the 
duration of his headaches was up to 12 hours.  The VA examiner's 
impression was that the Veteran most likely had migraines without 
aura, and that, according to his history, the severity and 
frequency seemed to be improving over time.  The examiner opined 
that it was at least as likely as not, based on the history 
provided by the Veteran of never having had any type of 
significant headaches until following the episode of being 
wounded in service, that his headaches were traumatic in nature 
and related to his shrapnel injury to the head.

VA treatment records showed that in May 2007, the Veteran was 
seen for his chronic pain syndrome related to shrapnel injuries 
in Vietnam.  He complained of left hand and left shoulder pain.  
He was on a morphine extended release, but did not find it worth 
the trouble and had about 50 percent relief with the hand 
injection he had received.  He reported soreness, numbness, and 
tingling that was constant and aggravated by grasping moves and 
motion of the hand.  Alleviating factors included a glove/splint.  

Received in August 2007 were several lay statements from the 
Veteran, his friends, his sister, and a niece, in which they 
described their observations of the ongoing problems and symptoms 
the Veteran experienced which they attributed to his service-
connected shrapnel injuries.

VA treatment records showed that in January 2009, the Veteran 
reported that his headaches were under control, and that he took 
preventative medication.  He did not take any over-the-counter 
medications for headaches.  In February 2009, he reported his 
average activity level of 4/10 and he had no wish to increase 
this.  He was satisfied being retired, with no outside interests 
and a typical day for him involved minimum activities of daily 
living and medical instructions.  In April 2009, he complained of 
constant left hand and shoulder pain that was worse at night, and 
made worse by cold weather.  In June 2009, he was seen for 
follow-up for trigger fingers.  He reported that the injections 
in January helped 80 percent for 4 to 5 months, and that he was 
also using a left wrist splint.  His left thumb intermittently 
stayed locked and he had to manually unlock it with the other 
hand.  Examination showed mild tenderness of the left 2nd and 4th 
metacarpophalangeal joints.  He requested repeat steroid 
injections for the left hand.  Also, in June 2009, he reported he 
was doing better mood-wise and was having less nightmares since 
taking Prazosin.  He continued to deal with pain and had a 
steroid injection that day.  He was not suicidal or homicidal, 
and reported he was getting out more.  He continued with some 
flashbacks.  Mental status examination showed that he was neatly 
attired and alert and oriented.  His speech was logical and goal-
oriented, and without evidence of a formal thought disorder.  His 
mood was improved and his affect less constricted.  In an 
addendum it was noted that the Veteran had shrapnel in the brain 
and chronically hallucinated.     In July 2009 he was seen for 
psychiatric follow-up and reported that since his pain had 
lessened through injections, his mood was better.  He reported 
that his pain triggered PTSD symptoms.  He stated he had become 
more outgoing and was getting out of the house some.  On mental 
status examination, he was alert, oriented, and neatly attired.  
His mood was good and his affect showed full range.  The GAF 
score was 55.  He denied suicidal or homicidal ideation; his 
speech was logical and goal-oriented; and there was no evidence 
of any formal thought disorder. 

On VA examination in August 2009, the Veteran reported he had two 
children with whom he had very little contact.  He had retired 
from the post office in September 2005, and found his life was 
considerably less stressful since he retired.  He lived alone but 
had sisters nearby who helped him dress, because of his hand 
injury, and also helped him cook, shop, and pay bills.  He stayed 
in his house most of the time, and slept 4 to 6 hours a night, 
and sometimes on the floor, reporting that this was what he did 
in Vietnam when he was on guard.  He had difficulty with loud 
noises and especially fireworks.  He reported having no 
motivation, did not engage in any activities, and that his mood 
was depressed.  He avoided crowds and did not like to go to 
places like parks because the trees reminded him of Vietnam.  He 
reported having poor memory and concentration.  His symptoms had 
considerably improved since he started using Prazosin and he no 
longer had frequent nightmares and panic attacks, and his sleep 
and appetite had improved.  He had occasional nightmares and 
refused to watch the news or anything having to do with war.  On 
mental status examination he was found to be alert and 
cooperative, with good eye contact.  His affect and mood were 
congruent, and he was not currently suicidal or homicidal.  His 
thought processes were goal-oriented, and he had no derailment, 
loose or clanging associations, thought blocking, or neologisms.  
The examiner indicated that psychological testing revealed scores 
much higher than would be expected from interviewing the Veteran, 
and that it would not be meaningful to interpret the scores in an 
absolute manner, but it was reasonable to note that he was 
reporting less severe symptoms than in the past.  The diagnoses 
included PTSD, and a GAF score of 55 was assigned because of 
moderate symptoms associated with reduced social, vocational, and 
mental functioning.  The examiner indicated that conversion 
hysteria with somatization and anxiety was an obsolete diagnosis.  
After noting prior psychiatric diagnoses, the examiner concluded 
that the Veteran was best diagnosed with simply PTSD, and that 
the severity of his symptoms were less than they were when he 
presented in 2005, based on the Veteran's own self-report. 

On a VA examination for muscles in August 2009, it was noted that 
the Veteran had a shell fragment wound on the posterior aspect of 
his left scapular area involving Muscle Groups 1 and 4 back in 
1969, with no bony injury or fracture.  Over the years he had 
persistent shoulder pain, and received injections in the 
shoulder.  He had aching, soreness, pain, and tenderness that 
went into the neck, shoulder, and down the arm and hand.  He 
reported being disabled by this, and unable to go to work because 
of the pain in the left hand, although he was right handed.  
Examination of the left shoulder showed a posterior scar treated 
separately, and tenderness and soreness around the shoulder and 
paraspinous muscles involving groups 1 and 4.  He could abduct 
and flex the shoulder 120 degrees, internally, and externally 
rotate 70 to 80 degrees.  There was no evidence of any muscle 
hernia, and no other bone, joint, or artery damage.  

Further, on VA examination in August 2009, the veteran reported 
having a shell fragment would with multiple punctuate foreign 
bodies into the left hand, involving the thumb, index, and ring 
finger.  He had hypersensitivity and pain, and had nerve type 
pain coming out of the neck, going down the left arm and hand.  
He wore a glove on the left hand.  He reported he had been 
disabled by this.  Physical examination of the left hand showed 
no obvious wounds, and hypersensitivity to touch over the index, 
ring, and long finger.  He lacked getting his thumb to the tip of 
his fingers by about a half inch.  He had a lot of sensitivity 
over the flexor tendons, and he may be getting into some trigger-
type fingers and trigger thumb for which he received injections.  
There was no other swelling or deformity in the fingers noted, 
and he had marked diminished grip, grasp, and dexterity because 
of pain in the fingers.  Repetitive use of the fingers caused 
increased pain.  It was noted that an x-ray had documented 
residual foreign bodies, so no new x-rays were needed.  The final 
diagnosis was shrapnel fragment wounds to the left hand with 
residual foreign bodies.  

On a VA examination of scars in August 2009, the Veteran reported 
a history of shrapnel injuries of the left scapula, neck, and 
left hand, and complained of current pain, tenderness, and 
itchiness of the scars.  The scar in the left scapular area or 
left upper back was 4 cm x 2cm at the widest point and was 
vertical in appearance.  The scar of the anterior neck on the 
left was 1 cm x 2 mm, and was oblique in appearance.  On the left 
hand he had multiple peppered scars in between the normal creases 
of the thumb, index finger, and middle finger, which measured 2 
mm in size and were circular in appearance.  Examination showed 
no adherence to the underlying tissue, and the texture of the 
skin and scars of the hand and neck was normal, and of the upper 
back was slightly irregular, atrophic, and shiny.  None of the 
scars were unstable, and there was no ulceration or breakdown in 
the area of the scars.  The scars were superficial, and were not 
deep or depressed or elevated.  There was no inflammation, edema, 
or keloid formation.  The anterior neck scar was hypopigmented, 
the left scapular scar was hyperpigmented, and the hand scars 
were peppered and darker than the normal skin.  The neck scar did 
not cause any distortion or disfigurement.  There was no area of 
induration or inflexibility in the skin in the areas of the 
scars.  The diagnoses included shrapnel injuries left scapula, 
anterior neck, and left hand, with residual scar formations.  

III. Analysis

Disability evaluations are determined by comparing a veteran's 
present symptomatology with criteria set forth in VA's Schedule 
for Rating Disabilities.  The percentage ratings represent, as 
far as can practicably be determined, the average impairment in 
earning capacity resulting from such diseases and injuries and 
their residual conditions in civil occupations.  Individual 
disabilities are assigned separate diagnostic codes.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1, Part 4.

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  
Any reasonable doubt regarding a degree of disability will be 
resolved in favor of the veteran.  38 C.F.R. § 4.3.

In general, when an increase in the disability rating is at 
issue, it is the present level of disability that is of primary 
concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
However, staged ratings are appropriate in any increased rating 
claim in which distinct time periods with different ratable 
symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 
(2007).



1. Increased Rating for Shell Fragment Wound Residuals 
of Left Scapular Area and Lower Anterior Neck

The Veteran contends he should be entitled to a rating in excess 
of 20 percent for his shell fragment wound residuals of the left 
scapular area and lower anterior neck.  In that regard, the Board 
notes that on the VA examinations in 1970 and 1972 (on which the 
grant of service connection was partly based), the Veteran's 
shell fragment wounds residuals of the left scapular area and 
lower anterior neck were noted to encompass two scars and 
involvement of Muscle Groups I and IV.  Since that time, the 
Veteran has experienced symptoms related to his service-connected 
disability, as well as symptoms related to non-service-connected 
disabilities in the same region - including cervical problems, 
impingement syndrome, and degenerative joint disease.  Herein, 
the Board will only consider whether the Veteran is entitled to a 
rating in excess of 20 percent for symptoms and findings 
attributable to the Veteran's service-connected shell fragment 
wound residuals of the left scapular area and lower anterior 
neck.  

The record reflects that the service-connected shell fragment 
wound residuals of the left (minor or non-dominant) scapular area 
and lower anterior neck, with involvement of Muscle Groups I and 
IV, was historically and recently considered under Diagnostic 
Code (DC) 5301 (for Muscle Group I), and rated as 20 percent 
disabling, effective from July 1970.  The Board notes that since 
the 20 percent rating has been in effect for more than 20 years, 
the evaluation is protected, by law, against reduction.  38 
C.F.R. § 3.951 (b).

Under DC 5301, Muscle Group I corresponds to the extrinsic 
muscles of the shoulder girdle, specifically, the trapezius, 
levator scapulae, and serratus magnus.  The affected function 
consists of upward rotation of the scapula, and elevation of the 
arm above shoulder level.  A moderately severe impairment 
corresponds to a 20 percent rating in a nondominant extremity; 
and severe impairment warrants a 30 percent rating in a 
nondominant extremity.  38 C.F.R. § 4.73, DC 5301.

Under DC 5304, the function of Muscle Group IV is stabilization 
of shoulder against injury in strong movements, holding head of 
humerus in socket; abduction; outward rotation and inward 
rotation of arm, and this group encompasses the intrinsic muscles 
of the shoulder girdle, to include the supraspinatus, 
infraspinatus and teres minor, subscapularis, and 
coracobrachialis.  A moderately severe impairment corresponds to 
a 20 percent rating in a nondominant extremity; and severe 
impairment warrants a 20 percent rating in a nondominant 
extremity.  38 C.F.R. § 4.73, DC 5306.

The criteria for evaluating muscle disabilities, generally, is 
set forth in 38 C.F.R. § 4.56.  This regulation provides that an 
open comminuted fracture with muscle or tendon damage will be 
rated as a severe injury of the muscle group involved unless, for 
locations such as in the wrist or over the tibia, evidence 
establishes that the muscle damage is minimal.  A through and 
through injury with muscle damage will be evaluated as no less 
than a moderate injury for each group of muscles damaged.  For VA 
rating purposes, the cardinal signs and symptoms of muscle 
disability are loss of power, weakness, lowered threshold of 
fatigue, fatigue-pain, impairment of coordination and uncertainty 
of movement.

Under DCs 5301 through 5323, disabilities resulting from muscle 
injuries shall be classified as slight, moderate, moderately 
severe, or severe.  The criteria consist of the type of injury, 
the history and complaint, and the objective findings. 

Moderate disability of a muscle anticipates a through and through 
or deep penetrating wound of short track from a single bullet, 
small shell or shrapnel fragment, without explosive effect of a 
high velocity missile, residuals of debridement, or prolonged 
infection.  A history consistent with a moderate disability would 
include complaints of one or more of the cardinal signs and 
symptoms, particularly lowered threshold of fatigue after average 
use.  Objective findings include some loss of deep fascia or 
muscle substance or impairment of muscle tonus and loss of power 
or lowered threshold of fatigue.  38 C.F.R. § 4.56.

A moderately severe disability of muscles involves a through- 
and-through or deep penetrating wound by a high velocity missile 
of small size or a large missile of low velocity, with 
debridement or with prolonged infection or with sloughing of soft 
parts, and intermuscular cicatrization.  There must be evidence 
of hospitalization for a prolonged period in service for 
treatment of the wound.  The record must contain consistent 
complaints of cardinal symptoms of muscle wounds.  There must be 
evidence of unemployability because of inability to keep up with 
work requirements, if present.  The objective findings are 
entrance and, if present, exit scars which are so situated as to 
indicate a track of a missile through one or more muscle groups.  
There are indications on palpation of loss of deep fascia, or 
loss of muscle substance or loss of normal firm resistance of 
muscles compared with the sound side.  The tests of strength and 
endurance of the muscle groups involved give positive evidence of 
impairment.  Id.

Finally, a severe disability of muscles involves a through-and-
through or deep penetrating wound due to a high-velocity missile, 
or a large or multiple low-velocity missiles, or with shattering 
bone fracture or open comminuted fracture with extensive 
debridement, prolonged infection, or sloughing of soft parts, 
intermuscular binding and cicatrization.  The history and 
complaints are similar to the criteria set forth for a 
moderately-severe level, in an aggravated form.  The objective 
findings include extensive ragged, depressed and adherent scars 
of skin so situated as to indicate wide damage to muscle groups 
in the track of the missile.  The following, if present, are also 
signs of severe muscle damage:  (a) x-ray evidence of minute 
multiple scattered foreign bodies indicating intermuscular trauma 
and explosive effect of the missile; (b) adhesions of scar to one 
of the long bones, scapula, pelvic bones, sacrum or vertebrae, 
with epithelial sealing over the bone rather than true skin 
covering in an area where bone is normally protected by muscle; 
(c) diminished muscle excitability to pulsed electrical current 
in electrodiagnostic tests; (d) visible or measurable atrophy; 
(e) adaptive contraction of an opposing group of muscles; (f) 
atrophy of muscle groups not in the track of the missile, 
particularly of the trapezius and serratus in wounds of the 
shoulder girdle; and (g) induration or atrophy of an entire 
muscle following simple piercing by a projectile.  Id.

After reviewing the entire record, the Board finds that a rating 
in excess of 20 percent for the service-connected shell fragment 
wound residuals of left scapular area and lower anterior neck, 
with involvement of Muscle Groups I and IV, is not warranted.  
The basis for the initial assignment of the 20 percent rating 
appears to be that the impairment to both Muscle Groups I and VI 
was moderately severe in degree.

With the above discussion in mind, and upon review of the 
evidence pertaining to this disability, the Board finds that the 
currently assigned 20 percent rating is appropriate.  The record 
discloses that disability of Muscle Group I is no more than 
moderately severe, including accounting for complaints of pain 
and tenderness, and objective findings of normal muscle strength 
and no more than moderately severe limitation of motion of the 
shoulder - including forward elevation, abduction, and external 
and internal rotation.  Likewise, the disability of Muscle Group 
IV is also no more than moderately severe, again accounting for 
complaints of pain and tenderness, and objective findings of 
normal muscle strength and no more than moderately severe 
limitation of motion.  Moreover, there was no damage to tendons, 
bones, or joints shown as a result of the original injury to 
either Muscle Group I or IV, and no x-ray evidence of retained 
foreign bodies, or evidence of adhesions or muscle herniation.  

Accordingly, an increased rating for the service-connected shell 
fragment wound residuals of the left scapular area and lower 
anterior neck, with involvement of Muscle Groups I and IV, would 
require evidence of severe injury to Muscle Group I, demonstrated 
by ragged, depressed and adherent scars indicating wide damage to 
muscle groups in the track of a high velocity missile.  A review 
of the record, however, does not reflect such findings.  Rather, 
examination of the scars to the left scapular area and neck show 
well-healed superficial scars with no adherence to the underlying 
tissue, no instability, no ulceration or breakdown, no 
inflammation, and no keloid formation.  Moreover, there is no X-
ray evidence of retained foreign bodies indicating intermuscular 
trauma and no evidence of adhesions or muscle herniation.  The 
Board additionally notes that repeated examinations in 2003, 
2005, and 2009 have shown clinical findings indicating that the 
effect of this service-connected disability is no more than 
moderately severe.  In summary, severe muscle disability to 
either muscle group I or IV is not shown by the evidence of 
record.  Moreover, neither muscle group injury is separately 
considered moderately severe under the appropriate diagnostic 
criteria.  In summary, the disability to Muscle Groups I and VI 
is no more than moderate for each muscle group, resulting in a 10 
percent evaluation for each.  Such results in a combined 
evaluation of 20 percent under the current regulation.  38 C.F.R. 
§ 4.55.  

The Board has also considered whether a higher evaluation is 
warranted pursuant to the criteria for rating limitation of 
motion of the shoulder or the elbow.  In this regard, a rating in 
excess of 20 percent for the left (minor) shoulder would require 
a showing of ankylosis of the scapulohumeral articulation or the 
elbow; limitation of motion of the arm to 25 degrees from the 
side; limitation of extension of the forearm to 100 degrees; or 
limitation of flexion of the forearm to 55 degrees - none of 
which has been shown by the competent medical evidence of record.  
Rather, the competent evidence of record has shown that the 
Veteran has no  more than moderately severe limitation of motion 
of the left arm and shoulder (which has been attributed to his 
non-service-connected impingement syndrome), and such limitation 
does not approximate ankylosis or limitation to 25 from the side 
or limitation of flexion to 55 degrees or extension to 100 
degrees.  Thus, an increased rating is not available under the 
criteria for limitation of motion of these joints.  38 C.F.R. 
§ 4.71a, DCs 5200, 5201, 5205, 5206, 5207.

The Board accepts that the Veteran has experienced functional 
impairment, ongoing chronic pain, soreness, and tenderness, and 
even pain on motion.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also 
DeLuca v. Brown, 8 Vet. App. 202, 204-08 (1995).  The Board also 
finds the Veteran's own reports of symptomatology to be credible. 
Nevertheless, neither the lay nor medical evidence reflects the 
functional equivalent of symptoms required for a rating in excess 
of 20 percent under the applicable rating criteria.  In reaching 
this conclusion, the Board has considered the veteran's 
statements pertaining to this disability.  However, the more 
probative evidence consists of that prepared by neutral skilled 
professionals, and such evidence demonstrates that the currently 
assigned evaluation for this disability is appropriate.

The Board therefore concludes that the competent evidence 
preponderates against the claim for a rating in excess of 20 
percent for shell fragment wound residuals of the left scapular 
area and lower anterior neck, with involvement of Muscle Groups I 
and IV.  Accordingly, an increased rating is denied.  38 U.S.C.A 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 
49, 53-56 (1990).


2. Increased rating for Shell Fragment Wound Residuals of the 
Left (Minor) Hand

The record reflects that the Veteran's service-connected shell 
fragment wound residuals of the left hand was initially assigned 
a 10 percent rating pursuant to Diagnostic Code 7804 (for rating 
scars).  In considering whether the Veteran may be entitled to a 
rating in excess of 10 percent for this service-connected 
disability of the left hand, the Board notes that this disability 
may be rated based on involvement of Muscle Group IX, limitation 
of motion of the digits, or based on scar residuals.  

Under DC 7801, for scars other than head, face, or neck, that are 
deep or that cause limited motion, a 10 percent rating is 
warranted if the area or areas exceed 6 square inches (39 sq. 
cm.).  A 20 percent rating is warranted if the area or areas 
exceed 12 square inches (77 sq. cm.).  Under DC 7803, scars that 
are superficial or unstable, warrant a 10 percent disability 
evaluation.  Under DC 7804, scars, superficial, painful on 
examination, warrant a maximum 10 percent disability evaluation.  
Under DC 7805, other scars are rated on limitation of function of 
affected part.  38 C.F.R. § 4.118, DCs 7801-7805.  

A review of the record shows that the Veteran has complained of 
pain, tenderness, and itchiness of the scars, and that on the 
left hand he has multiple peppered scars which measure 2 mm in 
size.  Examination showed these scars are superficial, well-
healed, nonadherent, stable, with no ulceration or breakdown, and 
not deep, depressed, or elevated.  Thus, a rating in excess of 10 
percent under any of the Diagnostic Codes pertaining to rating 
scars is not warranted.  38 C.F.R. § 4.118, DCs 7801-7805.

The Board notes that the Veteran has not requested consideration 
of the revised criteria for scars (DCs 7800-7805) which are 
effective October 23, 2008.  Accordingly, the previous rating 
criteria are for application.

With regard to a separate compensable evaluation for muscle 
involvement, the Board notes that Muscle Group IX involves the 
intrinsic muscles of the hand, including the thenar eminence, the 
short flexor, opponens, abductor, and adductor of the thumb, 
hypothenar eminence, the short flexor, opponens, and abductor of 
the little finger, 4 lumbricales, and 4 dorsal and 3 palmar 
interossei.  Muscle Group IX functions to supplement the strong 
grasping movements of the forearm muscles with delicate 
manipulative movements.  38 C.F.R. § 4.73, DC 5309.  Because the 
hand is so compact a structure, isolated muscle injuries are 
rare, and these injuries are rated based on limitation of motion, 
with a minimum schedular rating of 10%.  38 C.F.R. § 4.73, DC 
5309, Note.

Thus, the applicable rating criteria for minor hand digit 
limitation of motion provide for a rating of 10 percent when 
there is a gap of one to two inches (2.5 to 5.1 cm.) between the 
thumb pad and the fingers, with the thumb attempting to oppose 
the fingers; or when there is favorable ankylosis of the thumb.  
38 C.F.R. § 4.71a, DCs 5216-5224, 5228.  A review of the 
competent evidence, however, does not show that the Veteran has 
ankylosis of any of the digits of the left hand, including the 
thumb, and on the most recent VA examination he lacked getting 
his thumb to the tip of the fingers by a half inch; thus a 10 
percent rating under any of the rating criteria pertaining to 
digit limitation of motion not warranted.  

The clinical findings of record show that while the Veteran may 
have functional loss due to pain and weakness, the current 
severity of his service-connected left (nondominant) hand 
disability does not more nearly approximate a 10 percent rating, 
as there is no ankylosis involving any of the digits, and even 
considering the loss of grip strength, grasp, and dexterity, any 
additional loss of functionality does not more nearly approximate 
a rating of 10 percent.  38 C.F.R. § 4.7.  Moreover, the Board 
finds that the competent medical evidence reflects consideration 
of the Veteran's complaints of pain and weakness by medical 
professionals.  The Veteran is competent to report that he is 
worse or entitled to a higher evaluation; however, the 
observation of a skilled professional is more probative of the 
degree of the Veteran's impairment.  Even when considering the 
additional limitation of motion caused by pain and weakness, 
neither the actual range of motion nor the functional limitation 
warrants a separate evaluation of 10 percent.  38 C.F.R. §§ 4.7, 
4.21.

As to the scars, an increased evaluation is not warranted as the 
Veteran's small scars have not been shown to be deep, do not 
exceed (or even approximate) 77 sq. centimeters, are not 
unstable, and do not cause limitation of motion of the hand or 
digits.  DCs 7801-7805.  Thus, an increased rating, in excess of 
10 percent, is not warranted under the Diagnostic Codes utilized 
for rating scars.  

In summary, and for the reasons and bases set forth above, the 
Board concludes that the preponderance of the evidence of record 
is against the assignment of a rating in excess of 10 percent for 
the service-connected shell fragment wound residuals of the left 
hand with retained foreign bodies.  Consequently, the benefit-of-
the-doubt rule does not apply, and the claim must be denied.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
supra.

3. Increased Rating for Shell Fragment Wound Scar of Fronto-
Parietal Area 
with Headaches

The record reflects that the Veteran's shell fragment wound 
residuals of the fronto-parietal area, are manifested by two 
scalp scars and ongoing complaints of headaches since service.  

A 10 percent disability rating has been assigned pursuant to DC 
7804, which provides for a maximum 10 percent rating for 
superficial scars that are painful on examination.  

In order for a rating in excess of 10 percent to be assigned for 
the two scalp scars, there would need to be evidence of 
disfigurement of the head, face, or neck, including visible or 
palpable tissue loss or gross distortion or symmetry; or of 
limitation of function of the affected part.  38 C.F.R. § 4.118, 
DCs 7800, 7805.  However, a review of the record, including a 
photograph of the Veteran's scalp scars, does not show that these 
scalp scars are disfiguring or limit the function of any part.  
Rather, the competent evidence of record shows the scars are 
superficial, well-healed, 2.5 cm and 1.5 cm in length, and have 
no underlying tissue loss.  Thus, a rating in excess of 10 
percent is not warranted for the service-connected scars.  

With regard to the Veteran's complaints of headaches, which have 
been linked in service records and post-service treatment 
records, to his shrapnel wounds, the Board finds that in order 
for a separate compensable rating to be assigned for headaches, 
the competent evidence of record would need to show headaches 
that are frequent and result in prostrating attacks averaging one 
in two months over the last several months.  38 C.F.R. § 4.124a, 
DC 8100.  While the record does show that the Veteran has 
complained of, and been treated for, headaches since service, 
there has been no indication that these headaches result in 
prostrating attacks, such that a separate compensable rating 
would be warranted under DC 8100.  Rather, the body of evidence 
shows that his headaches have varied in frequency and have 
improved with medication.  

The law specifies that service-connected disabilities will be 
rated on the basis of average economic impairment.  38 U.S.C.A. § 
1155.  In that regard, not all service-connected conditions have 
a compensable economic impact.  Here, the applicable rating 
criteria require characteristic prostrating attacks averaging one 
in 2 months over last several months for a compensable rating and 
provide a noncompensable rating for less frequent attacks.  
Giving full credence to the Veteran's report of his symptoms, he 
does not have the characteristic prostrating attacks required for 
a compensable rating.  Therefore, a noncompensable rating must be 
assigned.  38 C.F.R. §4.124(a), Code 8100.  The medical records 
and reports form a preponderance of evidence in this case, and 
inasmuch as the preponderance of the evidence is against the 
claim, the benefit of the doubt doctrine is not applicable and 
the claim for a rating in excess of 10 percent for shell fragment 
wound residuals of the fronto-parietal area, including scars and 
headaches, must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, supra.

4. Increased Rating for conversion hysteria with somatization and 
anxiety

As noted above, in 1971 the RO originally granted service 
connection for conversion hysteria manifested by vague somatic 
complaints.  However, more recent treatment records show that 
medical professionals have found the diagnosis of conversion 
hysteria to be obsolete, and have diagnosed PTSD and major 
depression.  Nonetheless, no matter how the service-connected 
mental disorder is characterized, the same set of rating criteria 
- under the schedule of ratings for mental disorders - will be 
utilized to determine whether an increased rating is warranted 
for the Veteran's service-connected mental disability.  38 C.F.R. 
§ 4.130. 

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's capacity 
for adjustment during periods of remission.  The rating agency 
shall assign an evaluation based on all the evidence of record 
that bears on occupational and social impairment, rather than 
solely on the examiner's assessment of the level of disability at 
the moment of the examination.  When evaluating the level of 
disability from a mental disorder, the rating agency will 
consider the extent of social impairment, but shall not assign an 
evaluation solely on the basis of social impairment.  38 C.F.R. § 
4.126.

The Veteran's conversion hysteria with somatization and anxiety 
has been evaluated as 10 percent disabling, effective from July 
25, 1970, pursuant to DC 9402 (which has since been removed from 
the rating schedule).  Since the Veteran's service-connected 
disability has been diagnosed as PTSD, 38 C.F.R. § 4.130, DC 9411 
is for consideration.  

Under DC 9411, a 10 percent rating is assigned for occupational 
and social impairment due to mild or transient symptoms which 
decrease work efficiency and ability to perform occupational 
tasks only during periods of significant stress, or; symptoms 
controlled by continuous medication.  A 30 percent rating is 
assigned for occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of inability 
to perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less often), 
chronic sleep impairment, mild memory loss (such as forgetting 
names, directions, recent events).  38 C.F.R. § 4.130, DC 9411.

A 50 percent rating is warranted where there is occupational and 
social impairment with reduced reliability and productivity due 
to such symptoms as: flattened affect, circumstantial, 
circumlocutory, or stereotyped speech, panic attacks more than 
once a week, difficulty in understanding complex commands, 
impairment of short and long-term memory (e.g., retention of only 
highly learned material, forgetting to complete tasks), impaired 
judgment, impaired abstract thinking, disturbances of motivation 
and mood, and difficulty in establishing and maintaining 
effective work and social relationships.  Id.

With regard to the Veteran's symptoms that have not been 
specifically listed in DC 9411, the Board notes that in Mauerhan 
v. Principi, 16 Vet. App. 436 (2002), the Court explained that 38 
C.F.R. § 4.130 lists diagnostic codes for more than 30 mental 
disorders and sets forth one general rating formula to be used in 
rating all the listed disorders.  The Court indicated that, 
although section 4.130 makes clear that an understanding of the 
DSM-IV is essential for properly applying the rating formula, 
nowhere does it state that consideration of the DSM-IV in any way 
relieves VA from fully considering the specific rating criteria 
outlined in 38 C.F.R. § 4.130 when rating the severity of a 
claimant's disorder.  Id.  The Court noted in Mauerhan that the 
symptoms listed in the criteria for a 30 percent rating in 
38 C.F.R. § 4.130 follow the phrase "such symptoms as", and are 
not intended to constitute an exhaustive list, but rather to 
serve as "examples" of the type and degree of the symptoms, or 
their effects, which would support the assignment of a particular 
rating.  The Court held that the evidence applied in determining 
the level of impairment under section 4.130 is not restricted to 
the symptoms provided in the diagnostic code; rather, the 
official evaluating the case is to consider all symptoms of a 
claimant's condition which affect the level of occupational and 
social impairment.  Id.

After reviewing the record, including the three VA examinations 
and VA and private treatment records, the Board concludes that an 
increase to a 30 percent rating is warranted for the Veteran's 
service-connected psychiatric disorder.  In order for an even 
higher rating of 50 percent to be assigned, however, the evidence 
of record would have to show occupational and social impairment 
with reduced reliability and productivity due to such symptoms 
as:  flattened affect, circumstantial, circumlocutory, or 
stereotyped speech, panic attacks more than once a week, 
difficulty in understanding complex commands, impairment of short 
and long-term memory, impaired judgment, impaired abstract 
thinking, disturbances of motivation and mood, and difficulty in 
establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, DC 9411.  In that regard, the 
Board notes that the treatment records and the VA examinations do 
not show most of the typical symptoms listed in the criteria for 
a 50 percent rating, nor are similar symptoms shown.  Mauerhan, 
supra.

Specifically, the Board notes that VA examinations have not shown 
him to have a flattened affect.  He mostly had a full range of 
affect, and his affect and mood were congruent.  His speech was 
found to be of normal rate and rhythm.  While he complained of 
panic attacks, there was no indication of panic attacks more than 
once a week.  On examination he was for the most part found to be 
alert, oriented, and cooperative, and no impairments of his 
thought processes.  There was no indication of difficulty in 
understanding complex commands or impairment of memory or 
judgment.  The Board acknowledges that on one VA examination the 
Veteran's hygiene was fair, his eye contact was poor, and his 
expressions were restricted.  Moreover, he has been depressed and 
anxious, and complained of intrusive memories and nightmares.  He 
has mostly denied having suicidal or homicidal ideation and 
denied delusions, but on a few occasions he reported having 
suicidal ideations and also hallucinations, but primarily in VA 
treatment records over the years he denied having any such 
thoughts or hallucinations.  He reported that he did not like to 
go out and socialize and did not have a relationship with his 
children, but also reported he maintained relationships with his 
family in the area and with his sisters who helped him, and also 
one of his sisters lived with him.  He claimed he retired from 
the post office due to various problems, including symptoms 
related to his psychiatric disorder.  Thus, the Board concludes 
that the evidence as a whole demonstrates that the veteran's 
psychiatric disorder symptoms do not approximate the criteria for 
a 50 percent rating; however, it does appear that, with 
consideration of the doctrine of reasonable doubt, his symptoms 
approximate the criteria for a 30 percent rating.  38 C.F.R. § 
4.7.  

In assessing a psychiatric disability, a GAF score is often 
assigned.  The GAF is a scale reflecting the psychological, 
social, and occupational functioning on a hypothetical continuum 
of mental health-illness.  See Diagnostic and Statistical Manual 
of Mental Disorders (4th ed.) (DSM-IV); Richard v. Brown, 9 Vet. 
App. 266 (1996).  An examiner's classification of the level of 
psychiatric impairment at the moment of examination, by words or 
by a GAF score, is to be considered, but it is not determinative 
of the percentage VA disability rating to be assigned.  The 
percentage evaluation is to be based on all the evidence that 
bears on occupational and social impairment.  See 38 C.F.R. § 
4.126; VAOPGCPREC 10-95.

In this case, the record reflects that the Veteran's GAF scores 
have ranged from 44 to 55 (most recently).  A GAF score of 41 to 
50 denotes serious symptoms, or any serious impairment in social, 
occupational, or school functioning.  A score of 51 to 60 is 
defined as indicating moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning (e.g., 
few friends, conflicts with peers or co-workers).  Carpenter v. 
Brown, 8 Vet. App. 240, 242-44 (1995).  The Court has noted the 
importance of GAF scores in evaluating mental disorders; however, 
a GAF score is only one aspect of numerous facets which go into 
rating a psychiatric disability.  Id.

The Board notes, however, that an examiner's or provider's 
classification of the level of psychiatric impairment, whether by 
words or by a GAF score, is to be considered, but is not per se 
determinative of the percentage rating to be assigned as the 
rating depends on evaluation of all the evidence.  38 C.F.R. § 
4.126; VAOPGCPREC 10-95.  In view of the foregoing, the Board 
concludes that the evidence as a whole, including VA 
examinations, VA treatment records, private treatment records, 
and GAF scores, with application of the benefit-of-the-doubt 
rule, supports an increase to a 30 percent disability rating, but 
no higher, for the Veteran's service-connected psychiatric 
disorder.  

5. Extraschedular Consideration

The Board finds that the Veteran's service-connected disabilities 
do not warrant referral for extra-schedular consideration.  In 
exceptional cases where schedular disability ratings are found to 
be inadequate, consideration of an extra-schedular disability 
rating is made.  38 C.F.R. § 3.321(b)(1).  There is a three-step 
analysis for determining whether an extra-schedular disability 
rating is appropriate.  Thun v. Peake, 22 Vet. App. 111 (2008).  
First, there must be a comparison between the level of severity 
and symptomatology of the Veteran's service-connected disability 
and the established criteria found in the rating schedule to 
determine whether the Veteran's disability picture is adequately 
contemplated by the rating schedule.  Id.  If not, the second 
step is to determine whether the claimant's exceptional 
disability picture exhibits other related factors identified in 
the regulations as "governing norms."  Id.; see also 38 C.F.R. § 
3.321(b)(1) (governing norms include marked interference with 
employment and frequent periods of hospitalization).  If the 
factors of step two are found to exist, the third step is to 
refer the case to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service for a 
determination whether, to accord justice, the claimant's 
disability picture requires the assignment of an extra-schedular 
rating.  Id. 

 In the present case, the Board finds that the Veteran's various 
service-connected disabilities have been adequately contemplated 
and encompassed by the applicable rating criteria, as set out 
above.  There is no indication that the rating schedule is 
inadequate in this regard.  The record reflects the Veteran 
worked for over 30 years at the post office, and retired sometime 
in approximately 2005.  He has attributed his having to leave 
employment as being due to various physical disabilities; 
however, there is no indication from the record that his service-
connected disabilities resulting from shrapnel injuries in 
Vietnam and his psychiatric disorder have caused marked 
interference with employment.  In that regard, the Board notes 
that the Veteran also has other non-service-connected physical 
disorders.  Thus, marked interference with employment has not 
been shown, nor is there any indication the Veteran has been 
frequently hospitalized due to his service-connected 
disabilities.  Therefore, referral for the assignment of an 
extraschedular disability rating is not warranted.


ORDER

A rating in excess of 20 percent for shell fragment wound 
residuals of left scapular area and lower anterior neck with 
involvement of Muscle Groups I and IV is denied.

A rating in excess of 10 percent for shell fragment wound 
residuals of the left hand with retained foreign bodies is 
denied.

A rating in excess of 10 percent for a shell fragment wound scar 
of the fronto-parietal area, with headaches, is denied.

A 30 percent rating for conversion hysteria with somatization and 
anxiety is granted, subject to the rules governing the payment of 
monetary benefits.


REMAND

As noted above, the Board finds that the record has raised an 
inferred claim for a TDIU rating.  The Veteran has contended that 
due to his shrapnel-related service-connected disabilities and 
his service-connected psychiatric disorder he was unable to 
continue his work at the post office and is unable to currently 
obtain or maintain employment.  In light of the Rice v. Shinseki, 
supra, decision mentioned, and the fact that the Veteran has not 
received appropriate notice regarding this issue, the Board finds 
that this matter must be remanded to the RO for further 
development.

Accordingly, the case is REMANDED for the following action:

1. Ensure VCAA compliance and afford the 
Veteran the opportunity to submit additional 
argument and evidence on the claim for a TDIU 
rating, including any records regarding his 
leaving employment with the post office.

2. After the above is completed, as well as 
any other development deemed necessary, 
adjudicate the claim for a TDIU rating.  If 
the decision is adverse to the Veteran, 
furnish the Veteran and his representative a 
supplemental statement of the case and return 
the case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  This claim must be afforded 
expeditious treatment.  The law requires that all claims that are 
remanded by the Board of Veterans' Appeals or by the United 
States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2009).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


